RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2868-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CRAIG T. SOROKACH,

     Defendant-Appellant.
_______________________

                   Submitted January 27, 2021 – Decided February 22, 2021

                   Before Judges Rose and Firko.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Monmouth County, Indictment No. 18-04-
                   0531.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Michael Denny, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Christopher J. Gramiccioni, Monmouth County
                   Prosecutor, attorney for respondent (Monica do
                   Outeiro, Assistant Prosecutor, of counsel and on the
                   brief; Alecia Woodard, Legal Assistant, on the brief).

PER CURIAM
      Defendant Craig T. Sorokach appeals from the February 8, 2019 order of

the Law Division denying his admittance into the Monmouth County Pretrial

Intervention Program (PTI). We affirm.

                                           I.

      We derive the following facts from the record. Between April 26, 2017,

and May 6, 2017, defendant posted advertisements in the personal section on

Craigslist.   One of defendant's advertisements entitled, "High School Sluts

M4W,"1 read:

              Are you in high school[,] maybe this is your last y[ea]r
              . . . [D]o you wanna be a slut or are you a slut and just
              want dick . . . email here . . . [P]ut “hss[,]” send age[,]
              stats[,] pics[,] and what you['re] into sexually and let['s]
              make it happen[.] [B]e clean[,] discreet[,] and hopefully
              really tight but all welcome . . .

      On April 26, 2016, Detective Tiffany Lenart of the Monmouth County

Prosecutor's Office assumed the identity of a fifteen-year-old girl named J.S.2



1
  The majority of the references in the record to the original advertisement use
the acronym "M4W," defined as "Man for Woman," while a portion of the
prosecutor's letter recommending denial of defendant's application uses the
acronym "M4F" presumably defined as "Male for Female." The discrepancy is
immaterial to the present appeal.
2
   We use initials to protect the identity of the victim, although it is a fictitious
alias for an undercover officer. All references herein to J.S. refer to Detective
Lenart acting under the alias of J.S.
                                                                               A-2868-18
                                           2
Posing as J.S., Detective Lenart responded to defendant's advertisement

indicating she was a fifteen-year-old girl from Freehold. Defendant responded

to J.S. that he was a thirty-one-year-old mechanic from Brick. The two began

to exchange sexually explicit messages, and defendant sent J.S. three pictures

of his genitalia on April 26 and 28, 2017, and asked J.S. to send him nude

photographs of herself in return.

      Defendant also suggested sexual acts including "cunnilingus, analingus,

and anal intercourse" that they could engage in together. Specifically, defendant

asked J.S. if she was on birth control and told her that he was "very scared about

meeting to be honest with you [be]cause of our age difference."

      Nonetheless, defendant and J.S. made plans to meet in person at the Wal-

Mart Supercenter in Howell on May 6, 2017, at 8:30 a.m. On his way to the

Wal-Mart parking lot, defendant sent multiple emails to J.S. confirming he was

en route. At 8:15 a.m., defendant arrived and was immediately placed under

arrest.

      Defendant claimed he pulled into the Wal-Mart parking lot because his

engine light was on, and he intended to check his vehicle.           However, a

subsequent forensic examination of defendant's cellular phone revealed the




                                                                            A-2868-18
                                        3
explicit photographs sent to J.S., Google searches for the Howell Wal-Mart, and

web artifacts from Craigslist.

      On April 20, 2018, defendant was charged under Monmouth County

Indictment Number 18-04-0531, with second-degree attempted sexual assault,

contrary to N.J.S.A. 2C:14-2(c)(4), (count one); second-degree luring or

enticing a child, contrary to N.J.S.A. 2C:13-6(a), (count two); third-degree

attempted endangering the welfare of a child, contrary to N.J.S.A. 2C:24-

4(a)(1), (count three); and two counts of third-degree attempted obscenity to a

minor, contrary to N.J.S.A. 2C:34-3(b)(2), (counts four and five).

      On May 14, 2018, defendant applied to PTI. Admission into PTI requires

recommendation by the program manager and acceptance by the prosecutor.

N.J.S.A. 2C:43-12(e).     Both the program manager and prosecutor "shall

consider" the following factors in rendering an admission decision:

            (1) The nature of the offense;

            (2) The facts of the case;

            (3) The motivation and age of the defendant;

            (4) The desire of the complainant or victim to forego
            prosecution;

            (5) The existence of personal problems and character
            traits which may be related to the applicant's crime and
            for which services are unavailable within the criminal

                                                                         A-2868-18
                                         4
justice system, or which may be provided more
effectively through supervisory treatment and the
probability that the causes of criminal behavior can be
controlled by proper treatment;

(6) The likelihood that the applicant's crime is related
to a condition or situation that would be conducive to
change through his participation in supervisory
treatment;

(7) The needs and interests of the victim and society;

(8) The extent to which the applicant's crime constitutes
part of a continuing pattern of anti-social behavior;

(9) The applicant's record of criminal and penal
violations and the extent to which he may present a
substantial danger to others;

(10) Whether or not the crime is of an assaultive or
violent nature, whether in the criminal act itself or in
the possible injurious consequences of such behavior;

(11) Consideration of whether or not prosecution would
exacerbate the social problem that led to the applicant's
criminal act;

(12) The history of the use of physical violence towards
others;

(13) Any involvement of the applicant with organized
crime;

(14) Whether or not the crime is of such a nature that
the value of supervisory treatment would be
outweighed by the public need for prosecution;



                                                            A-2868-18
                           5
            (15) Whether or not the applicant's involvement with
            other people in the crime charged or in other crime in
            such that the interest of the State would be best served
            by processing his case through traditional criminal
            justice system procedures;

            (16) Whether or not the applicant's participation in
            pretrial intervention will adversely affect the
            prosecution of codefendants; and

            (17) Whether or not the harm done to society by
            abandoning criminal prosecution would outweigh the
            benefits to society from channeling an offender into a
            supervisory treatment program.

            [Ibid.]

      PTI is intended for defendants in need of rehabilitative services and "when

there is an apparent causal connection between the offense charged and the

rehabilitative need, without which cause both the alleged offense and the need

to prosecute might not have occurred." Guidelines for Operation of Pretrial

Intervention, Pressler & Verniero, Current N.J. Court Rules, Guideline 1,

following R. 3:28 at 1289 (2021). 3 Thus, a PTI determination requires an

"individualized assessment of the defendant considering his or her 'amenability



3
  We are mindful that effective July 1, 2018, the Guidelines were eliminated.
However, many of the Guidelines's prescriptions—with significant variations—
are contained in Rule 3:28-1 to -10. Moreover, N.J.S.A. 2C:43-12(e) sets forth
a list of seventeen nonexclusive factors that prosecutors must consider in
connection with a PTI application. State v. Johnson, 238 N.J. 119, 128 (2019).
                                                                           A-2868-18
                                       6
to correction' and potential 'responsiveness to rehabilitation.'" State v. Roseman,

221 N.J. 611, 621-22 (2015) (quoting State v. Watkins, 193 N.J. 507, 520

(2008)); see also State v. Nwobu, 139 N.J. 236, 255 (1995) (quoting State v.

Sutton, 80 N.J. 110, 119 (1979)) ("PTI decisions are 'primarily individualistic in

nature . . . .'").

       During his interview, defendant asserted he was a good candidate for PTI

because this was his first adult offense, he maintains full-time employment, he

is a high school graduate, and PTI would deter him from future criminal activity.

Defendant contended it was merely a coincidence he was at the Wal-Mart

parking lot on the date and time he agreed to meet the minor, and that he had

been "just joking." In addition, defendant claimed stressors in his life, such as

the recent death of his father, arguments with his fiancée, and work, justified his

actions.

       The probation officer who interviewed defendant determined he was not

forthcoming about what transpired. On June 15, 2018, the PTI director issued a

letter rejecting defendant's application. The letter provided defendant with a

statement of reasons, listed each statutory factor as required by N.J.S.A. 2C:43 -

12(e), and explained why each factor worked in favor of or against defendant's

admission.


                                                                             A-2868-18
                                        7
       The letter cited the following statutory factors: the nature of the offense

and facts of the case, N.J.S.A. 2C:43-12(e)(1)-(2); a lack of personal problems

and character traits related to criminal activity, N.J.S.A. 2C:43-12(e)(5); a lack

of likelihood defendant's crime is related to a condition conductive to change

through supervisory programs, N.J.S.A. 2C:43-12(e)(6); the interests of the

victim and society, N.J.S.A. 2C:43-12(e)(7); a crime of such nature that the

public need for protection outweighs any proposed treatment, N.J.S.A. 2C:43 -

12(e)(14); the interest of the case are best served through prosecution rather than

diversion, N.J.S.A. 2C:43-12(e)(15); and the societal harm outweighs the

diversionary interest, N.J.S.A. 2C:43-12(e)(17). The letter also noted that the

prosecutor had indicated he would not be joining in defendant's application for

PTI.

       On June 21, 2018, the Acting Assistant Prosecutor issued a letter

recommending rejection of defendant's PTI application. The prosecutor noted

defendant's application faced both procedural and substantive hurdles:

"[defendant] faces two presumptions against his entry into PTI, lacks the

necessary motivation to succeed, and PTI is simply inappropriate given the

nature and scope of defendant's criminal conduct." Procedurally, defendant

faced two strong presumptions against admission to PTI: (1) a mandatory


                                                                             A-2868-18
                                        8
custodial sentence on count two, pursuant to N.J.S.A 2C:13-6(f); and (2)

individuals charged with second-degree offenses are required to make a joint

application with the State for PTI, pursuant to the Guidelines for Operation of

Pretrial Intervention in New Jersey, Pressler & Verniero, Current N.J. Court

Rules, Guideline 3(i)(3), following Rule 3:28 at 935 (2021). In addition, the

prosecutor relied on factors one, two, three, seven, nine, fourteen, and seventeen

enumerated in N.J.S.A. 2C:43-12(e).

      Defendant appealed to the Law Division and argued that the prosecutor

had acted arbitrarily and capriciously and abused her discretion in denying his

application. In addition, defendant contended that he never actually contacted

a minor because Detective Lenart was posing as J.S., and insufficient

consideration was given to defendant's lack of a criminal history.

      After hearing oral argument on August 15, 2018, the judge determined

that the prosecutor considered "all relevant factors" in rejecting defendant's PTI

application. The judge found that defendant "has not presented anything that

would work to overcome the burden placed upon a defendant seeking to overturn

a [p]rosecutor's PTI determination" and noted "PTI is the [p]rosecutor's

program, not the [c]ourt's program." In conclusion, the judge stated defendant

"has not shown that the [p]rosecutor failed to consider all appropriate factors,"


                                                                            A-2868-18
                                        9
and his rejection from PTI "did not represent a patent and gross abuse of

discretion." A memorializing order was entered that day.

      In accordance with a negotiated plea agreement, defendant pled guilty to

second-degree luring, N.J.S.A. 2C:13-6(a), in exchange for the dismissal of the

remaining charges against him. After defendant was sentenced, he filed this

appeal.

      On appeal, defendant presents a single argument for our consideration:

            THE PROSECUTOR AND PTI DIRECTOR'S
            REJECTIONS OF [DEFENDANT'S] ADMISSION
            INTO THE [PTI] PROGRAM WERE AN
            ARBITRARY, PATENT AND GROSS ABUSE OF
            DISCRETION WHICH MUST BE CORRECTED BY
            THIS COURT.

      Specifically, defendant claims the prosecutor abused her discretion by

weighing factors (1), (2), (3), (7), (9), (14), and (17) against admission.

Defendant maintains he placed the advertisement in an "adult-only section of

the website," and did not contact any underage girls, thereby rendering the

State's position "that he would have victimized a minor utter speculation." He

also argues he could complete sex offender treatment in the community as a

condition of PTI.




                                                                         A-2868-18
                                     10
                                       II.

      Our scope of review of a PTI denial is "severely limited." State v. Negran,

178 N.J. 73, 82 (2003). We apply the same standard of review as the trial court

and review its decision de novo. State v. Waters, 439 N.J. Super. 215, 226 (App.

Div. 2015).

      Our Supreme Court has long recognized PTI is a "diversionary program

through which certain offenders are able to avoid criminal prosecution by

receiving early rehabilitative services expected to deter future criminal

behavior."    Roseman, 221 N.J. at 621 (quoting Nwobu, 139 N.J. at 240).

Whether to permit diversion to PTI "is a quintessentially prosecutorial function."

State v. Wallace, 146 N.J. 576, 582 (1996). "Prosecutorial discretion in this

context is critical for two reasons.        First, because it is the fundamental

responsibility of the prosecutor to decide whom to prosecute, and second,

because it is a primary purpose of PTI to augment, not diminish, a prosec utor's

options." Nwobu, 139 N.J. at 246 (citation omitted). Courts therefore afford

prosecutors "broad discretion to determine if a defendant should be diverted" to

PTI. State v. K.S., 220 N.J. 190, 199 (2015).

      Accordingly, a "[d]efendant generally has a heavy burden when seeking

to overcome a prosecutorial denial of his admission into PTI." Watkins, 193


                                                                            A-2868-18
                                       11
N.J. at 520. A reviewing court may, however, overturn a prosecutor's rejection

of PTI when a defendant "clearly and convincingly establish[es] that the

prosecutor's decision constitutes a patent and gross abuse of discretion." State

v. Nicholson, 451 N.J. Super. 534, 553 (App. Div. 2017) (citation omitted).

      To establish a patent and gross abuse of discretion, a defendant must

demonstrate that the prosecutor's decision "(a) was not premised upon a

consideration of all relevant factors, (b) was based upon a consideration of

irrelevant or inappropriate factors, or (c) amounted to a clear error in judgment"

and that "the prosecutorial error complained of will clearly subvert the goals

underlying [PTI]." Roseman, 221 N.J. at 625 (quoting State v. Bender, 80 N.J.

84, 93 (1979)). The prosecutorial decision must be "so wide of the mark sought

to be accomplished by PTI that fundamental fairness and justice require judicial

intervention." Wallace, 146 N.J. at 583 (citation omitted). "Where a defendant

can make that showing, a trial court may admit a defendant, by order, into PTI

over the prosecutor's objection." Roseman, 221 N.J. at 625.

      "The assessment of a defendant's suitability for PTI must be conducted

pursuant to the Guidelines provided in Rule 3:28, along with consideration of

factors listed in N.J.S.A. 2C:43-12(e)." Id. at 621. The decision whether to

admit a defendant to a PTI program is "'primarily individualistic in nature' and


                                                                            A-2868-18
                                       12
a prosecutor must consider an individual defendant's features that bear on his or

her amenability to rehabilitation." Nwobu, 139 N.J. at 255 (quoting Sutton, 80

N.J. at 119).

      Here, procedurally, there are multiple threshold presumptions that go

against admitting a defendant to PTI.         "There is a 'presumption against

acceptance' into [PTI] for defendants who have committed certain categories of

offenses." K.S., 220 N.J. at 198 (quoting Watkins, 193 N.J. at 513). One such

category of offenses provides that "[a] defendant charged with a first or second-

degree offense… should ordinarily not be considered for enrollment in a PTI

program except on joint application by the defendant and the prosecutor."

Johnson, 238 N.J. at 128 (emphasis added) (quoting Guidelines for Operation of

Pretrial Intervention in New Jersey, Pressler & Verniero, Current N.J. Court

Rules, Guideline 3(i), following R. 3:28 at 935 (2021)).               Despite the

presumptions that can heavily weigh against admission to PTI, there are "no

categorical exclusions from PTI[.]" Watkins, 193 N.J. at 522 (citing State v.

Baynes, 148 N.J. 434, 445 (1997)). Rejecting a PTI application solely based on

"the nature of the offense[,] is appropriate only if the offender fails to rebut the

presumption against diversion." State v. Caliguiri, 158 N.J. 28, 43 (1999).




                                                                              A-2868-18
                                        13
      In order to rebut the presumption against admission, a defendant must

demonstrate "'compelling reasons' to justify [their] admission into [PTI]." K.S.,

220 N.J. at 198 (quoting Watkins, 193 N.J. at 513). The burden is heavy for a

defendant "seeking to overcome a prosecutorial denial of his admission into

PTI." Watkins, 193 N.J. at 520 (citing Nwobu, 139 N.J. at 246-47).

      We agree with the judge's assessment that defendant has failed to

surmount the "compelling reasons" standard here. The prosecutor properly

recognized the presumption against PTI for second-degree offenses. See e.g.,

Roseman, 221 N.J. at 623 (noting defendant must demonstrate "truly

extraordinary and unanticipated circumstances" to overcome the presumption of

incarceration for second-degree offenses (quoting Nwobu, 139 N.J. at 252)).

Moreover, defendant had not entered a guilty plea at the time of his PTI

application despite being required to do so before being admitted into PTI.

N.J.S.A. 2C:43-12(g)(3).

      Finally, there was a presumption against admission into PTI because

defendant was charged with second-degree luring as defined in N.J.S.A. 2C:13-

16(f), a crime that carries a mandatory custodial sentence. See R. 3:28-1(d)(1)

(stating that "a person who is charged with a crime, or crimes, for which there

is a presumption of incarceration or a mandatory minimum period of parole


                                                                           A-2868-18
                                      14
ineligibility" is ineligible for PTI without the prosecutor's consent).      We

therefore discern no abuse of discretion by the prosecutor.

      Affirmed.




                                                                          A-2868-18
                                      15